    Case 1:18-cv-00068 Document 561 Filed on 03/19/21 in TXSD Page 1 of 4




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                           BROWNSVILLE DIVISION

 STATE OF TEXAS, et al.,                            )
                                                    )
                                        Plaintiffs, )
                                                    )
 v.                                                 )       Case No. 1:18-cv-00068
                                                    )
 UNITED STATES OF AMERICA, et al.,                  )
                                                    )
                                      Defendants, )
                                                    )
 and                                                )
                                                    )
 KARLA PEREZ, et al.,                               )
                                                    )
                            Defendant-Intervenors. )

        PLAINTIFF STATES’ UNOPPOSED MOTION TO WITHDRAW
        COUNSEL AND DESIGNATION OF ATTORNEY IN CHARGE

      Pursuant to Local Rule 83.2, Plaintiff States file this Unopposed Motion to

Withdraw Counsel and Designation of Attorney in Charge. In support of this motion,

Plaintiff States offer the following:

      1.     Todd Lawrence Disher was previously designated as attorney in charge

for Plaintiff States. Mr. Disher has recently accepted a position outside the Office of

the Attorney General of Texas, and William T. Thompson, Special Counsel, has been

internally assigned as lead counsel for Plaintiff States.

      2.     William T. Thompson filed a Notice of Appearance of Counsel on March

19, 2021. ECF 560.

      3.     Plaintiff States seek to withdraw Mr. Disher as an attorney of record in

this case.
    Case 1:18-cv-00068 Document 561 Filed on 03/19/21 in TXSD Page 2 of 4




      4.     Plaintiff States will continue to be represented by William T. Thompson

along with co-counsel listed below.

      5.     This withdrawal will not delay any proceedings.

      6.     For the reasons stated above, Plaintiff States respectfully request that

the Court grant this motion to withdraw Todd Lawrence Disher as counsel for

Plaintiff States and to permit William T. Thompson to appear as Attorney in Charge

for Plaintiff States in the above-styled and numbered cause of action.

      7.     This motion is unopposed.




                                          2
   Case 1:18-cv-00068 Document 561 Filed on 03/19/21 in TXSD Page 3 of 4




Date: March 19, 2021                 Respectfully submitted.

STEVE MARSHALL                       KEN PAXTON
Attorney General of Alabama          Attorney General of Texas

LESLIE RUTLEDGE                      BRENT WEBSTER
Attorney General of Arkansas         First Assistant Attorney General

DEREK SCHMIDT                        PATRICK K. SWEETEN
Attorney General of Kansas           Deputy Attorney General for
                                     Special Litigation
JEFF LANDRY
Attorney General of Louisiana        /s/Todd Lawrence Disher
                                     TODD LAWRENCE DISHER
DOUGLAS J. PETERSON                  Deputy Chief, Special Litigation Unit
Attorney General of Nebraska         Texas Bar No. 24081854
                                     Southern District of Texas No. 2985472
ALAN WILSON
Attorney General of South Carolina   WILLIAM T. THOMPSON
                                     Special Counsel
PATRICK MORRISEY                     Attorney-in-Charge
Attorney General of West Virginia    Texas Bar No. 24088531
                                     Southern District of Texas No. 3053077

                                     Special Litigation Unit
                                     P.O. Box 12548 (MC-009)
                                     Austin, Texas 78711-2548
                                     Phone: (512) 936-2567
                                     Fax: (512) 457-4410
                                     will.thompson@oag.texas.gov

                                     COUNSEL FOR PLAINTIFF STATES




                                      3
    Case 1:18-cv-00068 Document 561 Filed on 03/19/21 in TXSD Page 4 of 4




                       CERTIFICATE OF CONFERENCE

      I certify that on March 19, 2021, I conferred with all counsel by email, and
none were opposed to this motion.

                                       /s/ Todd Lawrence Disher
                                       TODD LAWRENCE DISHER



                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has been
sent by electronic notification through ECF by the United States District Court,
Southern District of Texas, Brownsville Division, on March 19, 2021, to all counsel of
record.

                                       /s/ Todd Lawrence Disher
                                       TODD LAWRENCE DISHER




                                          4
